                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                              CIVIL ACTION NO. 19-11054-GAO

               JOSE FRANCISCO SALVADOR and JASON ROBERT LEWIS,
                                   Plaintiffs,

                                                 v.

     CASHMAN EQUIPMENT CORPORATION and SERVICIO MARINA SUPERIOR
                            Defendants.


                                            ORDER
                                        December 6, 2019

O’TOOLE, S.D.J.

       The plaintiffs, Jose Francisco Salvador and Jason Robert Lewis, each filed proofs of claim

asserting unliquidated personal injury claims against the defendant-debtors in their bankruptcy

action, In re Cashman Corp., 17-bk-12205. The defendant-debtors seek to withdraw the reference

of the plaintiffs’ claims to the bankruptcy court. Because the bankruptcy court may not try personal

injury tort claims, see 28 U.S.C. § 157(b)(5), the defendant-debtors’ unopposed Motion to

Withdraw Reference (dkt. no. 1) is GRANTED.

       The defendant-debtors’ request that the Court transfer the claims and their objections to

them to the District Court for the Western District of Louisiana is also GRANTED.

       It is SO ORDERED.

                                                             /s/ George A. O’Toole, Jr.
                                                             Senior United States District Judge
